Citation Nr: 0719232	
Decision Date: 06/26/07    Archive Date: 07/05/07

DOCKET NO.  03-14 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 10, 1984, to 
January 11, 1994; he had 4 months and one day of active 
service prior to September 10, 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.

This issue was previously decided by the Board in a decision 
dated in April 2006.  The Board subsequently discovered that 
there was evidence that had been in a temporary file at the 
RO that should have been considered in deciding the TDIU 
issue.  By a separate decision, the Board has vacated its 
April 2006 denial of TDIU so that the newly associated 
evidence may be considered in adjudicating this TDIU claim.  
See 38 C.F.R. § 20.904 (2006).  The action below replaces the 
Board's April 2006 denial of entitlement to TDIU.


REMAND

In July 2002 the veteran submitted an application for 
increased compensation based on unemployability.  He 
contended that his service-connected disabilities warranted a 
total rating even though he indicated on his application that 
he was then presently employed.  

Total disability is considered to exist when there is any 
impairment that is sufficient to render it impossible for the 
average person to follow a substantially gainful occupation.  
38 C.F.R. § 3.340(a)(1) (2006).  

The law provides, inter alia, that a total disability rating 
based on individual unemployability due to service-connected 
disability may be assigned where the veteran is rated at 60 
percent or more for a single service-connected disability, or 
rated at 70 percent for two or more service-connected 
disabilities and at least one disability is rated at least at 
40 percent, and when the disabled person is unable to secure 
or follow a substantially gainful occupation as a result of 
the service-connected disability(ies).  38 C.F.R. §§ 3.340, 
3.341, 4.16 (2006).  Marginal employment shall not be 
considered substantially gainful employment.  38 C.F.R. 
§ 4.16(a).  Factors to be considered are the veteran's 
education and employment history and loss of work-related 
functions due to pain.  Ferraro v. Derwinski, 1 Vet. App. 
326, 330, 332 (1991).  It is the policy of VA that all 
veterans who are unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities shall be rated totally disabled.  38 C.F.R. § 
4.16(b).  

The Board notes that the veteran is currently service 
connected for several disabilities that, when combined 
through the use of a Combined Ratings Table which use is 
mandated by VA regulations, equate to a disability level of 
80 percent.  See 38 C.F.R. § 4.25 (2006).   While the 
veteran's TDIU claim was on appeal to the Board, and while 
directives from a 2004 remand by the Board were being 
addressed by the Appeals Management Center (AMC) several 
other issues were on appeal at the RO.  The RO obtained 
evidence relative to certain of the veteran's service-
connected disabilities and by an April 2005 rating decision 
awarded service connection for knee disabilities.  A 
supplemental statement of the case was issued in September 
2005 by the AMC relative to its evidentiary development, but 
the evidence obtained by the RO in the interim was not 
considered by the AMC.  Also, the veteran submitted notices 
of disagreement (NODs) to the RO, which were received in May 
2005, January 2006, and April 2006, and which initiated 
appellate review of ratings for service-connected 
patellofemoral syndrome in each knee, bilateral pes planus, 
and low back disability.  The record contains no Statements 
of the Case (SOCs) issued in response to these three NODs.  

Because the evidence obtained by the RO has not yet been 
addressed in a SOC or supplemental statement of the case 
(SSOC), and because the veteran's TDIU claim may be affected 
by the RO's development of the rating issues for which SOCs 
are now required (if not already prepared and residing in a 
temporary file), the TDIU issue before the Board will be 
remanded in order that the evidence related to those issues 
be considered by the RO.  On remand, the veteran must be 
furnished SOCs regarding the evaluation of his right knee 
patellofemoral syndrome, left knee patellofemoral syndrome, 
pes planus, and low back disability, and be advised of the 
requirements to perfect appeals of these issues.  See 
Manlincon v. West, 12 Vet. App. 238 (1999) (Board required to 
remand a claim to the RO for review below and issuance of a 
SOC).

(The remanding of this TDIU issue must not be read as an 
acceptance of jurisdiction by the Board over the other issues 
discussed above.  The Board may only exercise jurisdiction 
over an issue after an appellant has filed both a timely 
notice of disagreement to a rating decision denying the 
benefit sought, and a timely substantive appeal.  38 U.S.C.A. 
§ 7105 (West 2002); Roy v. Brown, 5 Vet. App. 554 (1993).)

Accordingly, the veteran's case is REMANDED to the RO for the 
following actions:

1.  The RO must issue SOCs (if not 
already done) in response to the 
veteran's notices of disagreement 
with denials of higher evaluations 
for his service-connected right knee 
patellofemoral syndrome, left knee 
patellofemoral syndrome, bilateral 
pes planus, and low back disability, 
and advise him of what is required 
to perfect an appeal to the Board.  
If, and only if, the veteran files a 
substantive appeal, these issues 
should be returned to the Board.

2.  After undertaking any other 
development deemed appropriate, the 
RO should consider the TDIU issue in 
light of all information or evidence 
received, including that obtained 
since the Board's March 2004 remand, 
and any pertinent evidence 
maintained in a temporary file.  If 
the benefit sought is not granted, 
the veteran and his representative 
should be furnished with a SSOC and 
afforded an opportunity to respond 
before the record is returned to the 
Board for further review.  (The SSOC 
should address all evidence received 
since the 2004 remand by the Board.)

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2006).

